Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.Nantes June 26. 1782.
I send inclosed Copy of a Letter I have just recvd from Brest to which I request your kind attention. There cannot be a doubt but the Prize in Question belongs to the Captors, or at least that whatever the Rigour of the Law may be, the Custom in such Cases is to give them up. The Ordonnances of the Marine confiscated all prises made without a Commission, but the Admiral always gives them back to the Captors. In the present Case the Ordonnances of the Marine are out of the Question, as Prises made by Americans have particular Laws relating to them. I shall be much obliged if you will please to interest your self for these men, and I am sure you cannot fail of Success. A State of the Fact to M. de Castries would answer the purpose, I would have done it myself & saved you the Trouble but it would be presuming to Act when I have no right to do.
I am as ever yours most dutifully & affectionately
Jona Williams J
 
Notation: Jona. Williams June 26. 1782.
